DETAILED ACTION
Claims 1-18 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-18, under Step 2A claims 1-18 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method comprising: obtaining one or more user-provided ratings for an item, wherein the one or more user provided ratings are provided by users of a computer system; determining whether the number of user-provided ratings for the item exceeds a threshold number of ratings for the item; and based on a determination that the number of user-provided ratings for the item does not exceed the threshold number of ratings: obtaining a plurality of predicted ratings for the item, and providing a set of ratings for the item to a device of a user, wherein the set of ratings for the item includes the one or more user-provided ratings and the plurality of predicted ratings.
    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to rank items. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-6 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-6 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-6 do not set forth further additional elements. Considered both individually and as a whole, claims 2-6 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-6 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 7-18 are parallel, i.e. recite similar concepts and elements, to claims 1-6, analyzed above, and the same rationale is applied.
In view of the above, claims 1-18 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings et al., US Patent 7,403,910 B1 (hereafter “Hastings”).

Regarding claim 1, Hastings discloses a computer-implemented method comprising: 
obtaining one or more user-provided ratings for an item, wherein the one or more user provided ratings are provided by users of a computer system (column 11 lines 23-55); 
determining whether the number of user-provided ratings for the item exceeds a threshold number of ratings for the item (column 12 line 57 – column 13 line 25); and 
based on a determination that the number of user-provided ratings for the item does not exceed the threshold number of ratings: obtaining a plurality of predicted ratings for the item, and providing a set of ratings for the item to a device of a user, wherein the set of ratings for the item includes the one or more user-provided ratings and the plurality of predicted ratings (column 12 lines 30-55).

Regarding claim 2, Hastings discloses the method of claim 1, wherein a distribution of the predicted ratings for the item substantially matches a predicted distribution of ratings for the item (column 12 lines 1-30).

Regarding claim 3, Hastings discloses the method of claim 2, further comprising determining the predicted distribution of ratings for the item based, at least in part, on a categorization of the item, a manufacturer of the item, a seller of the item, and/or a price of the item (column 12 line 30 – column 13 line 25).

Regarding claim 4, Hastings discloses the method of claim 2, further comprising determining the predicted distribution of ratings for the item based, at least in part, on actual distributions of ratings for one or more other items (column 12 lines 1-30).

Regarding claim 5, Hastings discloses the method of claim 4, wherein the item and the one or more other items are in the same category or collection of items, are manufactured by the same manufacturer, are sold by the same seller, and/or have prices in the same range of prices (column 11 lines 9 -35).

Regarding claim 6, Hastings discloses the method of claim 1, wherein the one or more user-provided ratings are one or more first user-provided ratings, and wherein the method further comprises: obtaining one or more second user-provider ratings for the item; determining whether a combined number of the first and second user-provided ratings for the item exceeds the threshold number of ratings for the item; and based on a determination that the combined number of user-provided ratings for the item exceeds the threshold number of ratings: providing a set of ratings for the item to a device of a user, wherein the set of ratings for the item consists of the one or more first user-provided ratings and the one or more second user-provided ratings (column 11 line 55 – column 12 line 55).

Regarding claims 7-18, all of the limitations in claims 7-18 are closely parallel to the limitations of method claims 1-6, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grol-Prokopczyk et al., US PG Pub 2015/0127576 A1, teaches recommendations as an incentive to rate.
Zhou et al., US Patent 8,103,675 B2, teaches predicting user item ratings.
Non-patent literature Mild, Andreas, and Thomas Reutterer. teaches an improved collaborative filtering approach for predicting cross-category purchases based on binary market basket data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625